The contention is made that the effect of the holding of this court is to deny the appellant a remedy by appeal under Section 1346-4, General Code, and that, therefore, the statute is unconstitutional and void. We did not have before us and did not determine the question whether an appeal could be maintained in some other county of the state. Perhaps such an action can be maintained and an action is now pending in the Common Pleas Court of Cuyahoga county. It was sufficient for this court to hold that such an action could not be maintained in Franklin county.
The application is denied.
Application denied.
HORNBECK, P.J., WISEMAN and MILLER, JJ., concur. *Page 188